Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vladimir Vitenberg on 24 February 2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1, line 11, delete “is about 195 mm” and insert – being from about 194 mm to about 197 mm --.
Claim 1, line 11, before “and” insert -- , the length extension of the handle is from about 119 mm to about 123 mm, the length extension of the head is from about 72 mm to about 76 mm --.
Claim 1, line 13, delete “about 0.62” and insert – from about 0.59 to about 0.65 --.
Cancel claims 4 and 5.
Claim 14, line 1, change “an” to – the --.
Claim 14, line 5, delete “(28)”.
Claim 15, line 1, change “a” to – the --.
Claim 15, line 2, change “a” (all three instances) to – the --.
Remarks: The range of lengths pertaining to the overall length (16) and that of the handle (20) and head (18) length are now recited in claim 1, in addition to the length ratio.  Although some bits and pieces of the claimed invention can be shown in the prior art, the choice of the particular parameters which fall within the claimed ranges and also meet the ratio is deemed to be lacking in the prior art.  Comment Regarding Rejoinder: Note that claims 14 and 15 (previously withdrawn) have been re-joined and also currently stand as allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK SPISICH/Primary Examiner, Art Unit 3723